DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 2/27/2019 has been entered.
Claims 1-7 are hereby under examination.
Election/Restriction
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 28, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7 are rejected under 35 U.S.C. 101 because the claimed invention fails the 2-Prong test for patent eligibility, as being a judicial exception without significantly more.  
Step 1 of the 2 Prong test is to determine whether the claimed invention fall within one of the four categories of patentability. Claims 1-5 correlate to a method and claim 7 correlates to a machine; and therefore pass this test. 
Step 2A Prong 1 of the 2 Prong test is to determine whether the claims recite an abstract idea, law of nature, or natural phenomenon. Claims 1-5 and 7 all correlate to an abstract idea because they solely disclose the use of a mathematical process to determine a compensation factor for a meal bolus and do not have a practical application for this data.
Step 2A Prong 2 of the 2 Prong test is to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. Claims 1 and 7 do recite addition elements such as a glucose sensor, an insulin pump and an insulin reservoir, however additional elements are not put into any sort of action using the mathematical compensation factor that was calculated and therefore do not integrate the judicial exception into a practical application. 
Claims 2-5 do not recite any additional elements.
Step 2B of the 2 Prong test is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception. Claims 1 and 7 incorporate additional elements to the claim such as an insulin pump, insulin reservoir  and a glucose sensor, however these elements would have been common in the field to one of ordinary skill in the art, at the time of the invention, and would therefore not amount to significantly more than the judicial exception. The following references contain an Insulin Pump, an Insulin reservoir and a Glucose sensor:
1. Keenan (US 20140066892), Glucose sensor [0011], Insulin Pump [0004], Insulin Reservoir [0119]
2. Booth (US 20160117481), Glucose Sensor [0068], Insulin Pump [0054], Insulin Reservoir [0076]
3. Fischl (US 20160030670), Glucose Sensor [0025], “pharmaceutical, such as insulin” [0024],
Pharmaceutical Pump [0015], Pharmaceutical Reservoir [0015]
4. Booth (US 20150217055), Glucose Sensor [0079], Insulin Pump [0012], Insulin Reservoir [0069]
5. Finan (US 20140276554), Glucose Sensor [0025], Insulin Pump [0083], Insulin Reservoir [0079]

Claims 2-5 do not recite further additional elements.
If the claims were to utilize said computed value, for instance to administer the bolus using the pump and reservoir, then the claims would overcome the 101 rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keenan (US 2014/0066892) hereinafter referred to as Keenan.

Regarding Claim 1, Keenan discloses a processor-implemented method containing ([0006]) a closed-loop insulin delivery system ([0011], close-loop mode) comprising a continuous glucose level sensor ([0122], continuous glucose sensor for frequent blood glucose determination), and insulin pump ([0112], insulin delivery system, [0115] insulin delivery system includes an infusion device containing a motor), an insulin reservoir ([0119] reservoir 50), 
where the system determines the meal bolus taking into account an estimated amount of carbohydrates to be injected ([0321] Start of a meal anticipated carbohydrate content of the meal), 
a difference between a currently sensed glucose level, and a glucose set point ([0011] calculating a difference between the current sensor glucose value and predicted sensor glucose value for the historical time period. [0375] The adjusted target glucose is used by the closed-loop control algorithm until the target glucose converges to a particular setpoint) and at least one or more compensation factor comprising:
The postprandial time period ([0321], the controller can be augmented with one or more additional inputs such as a start of a meal, [0011] corresponding to a sampling period or historical time periods)
Determining the bolus offset value ([0208], Controller calculates how much insulin should be delivered to the patient as a bolus in addition to the insulin delivery value and how much should be taken away from the basal rate)
If the sensed glucose level exceeds a threshold value ([0188], adjustment amount is made larger or smaller depending on the amount that the integral of the measured glucose levels exceeds a threshold)
Determining a total insulin to be delivered by the insulin pump ([0208], Controller calculates how much insulin should be delivered to the patient as a bolus in addition to the insulin delivery value and how much should be taken away from the basal rate, [0321] a model predictive control feature assists the controller to use the supplemental information to anticipate changes in glucose concentration and modify the output commands accordingly) over the postprandial time period ([0194] optimize delivery of insulin over time to the patient) and setting the bolus offset value to that total insulin amount ([0149] If the glucose level error is positive (meaning that the present estimate of the blood glucose level G is higher than the desired basal blood glucose level) then the controller 12 generates an insulin delivery command 22 to drive the infusion device 34 to provide insulin 24 to the body 20)
Or if the sensed glucose level is less than the threshold level, determining an offset between the sensed glucose level and the glucose set point and using that offset to determine the bolus offset value ([0150] If the glucose level error is negative, meaning that the present estimate of the blood glucose level is lower than the desired basal blood glucose level, then the controller 12 reduces or stops the insulin delivery depending on whether the integral component response of the glucose error is still positive),
Adapting the compensation factor ([0257] the hypoglycemic excursion is corrected by modifying the PID controller to a PD control with Adaptive Proportional Gain, which is modified form of the original PID equations).
Over time using the bolus offset value in order to minimize the bolus offset value for subsequent postprandial time periods ([0247] An alternative method of modifying the commands to compensate for the insulin delivery delay and/or the insulin clearance can be performed based on a weighted history of past insulin delivery. By giving the most recent delivery history more weight, the weighted history of the previous insulin delivered can then be subtracted from the present PID control output to yield a compensated control output).

Regarding Claim 5, Keenan discloses the limitations of Claim 1. Keenan further discloses a set of insulin meal bolus cases associated with respective distinct glucose control scenarios including, for example, meal types and/or exercise regimes, time of day, psychological stress, illness and hormone cycles, and applying the method separately to each insulin meal bolus case ([0321], Controller may be input to incorporate the “start of a meal, an anticipated carbohydrate content of the meal, a start of a sleep cycle, an anticipated sleep duration, a start of an exercise period, an anticipated exercise duration, an exercise intensity estimation, or the like”, [0325] measure gastrointestinal hormones to indicate a meal and adjust insulin amount and timing).

Regarding Claim 6, Keenan discloses the limitations of Claim1 and further discloses that in response to an input ([0151] the user may indicate that the insulin should or should not be delivered, for example by selecting a button, key, or other input) indicating the need for an insulin meal bolus, determining the insulin meal bolus using the adapted compensation value, and controlling the insulin pump to deliver the determined insulin meal bolus ([0011], Uses the input from sensor data to indicated current glucose value, calculates difference between current glucose and predicted glucose, and delivers insulin to the patient, [0115] insulin delivery system includes an infusion device containing a motor).

Regarding Claim 7, Keenan discloses a controller for use with a closed-loop insulin delivery system ([0006]) a closed-loop insulin delivery system ([0011], close-loop mode) comprising a continuous glucose level sensor ([0122], continuous glucose sensor for frequent blood glucose determination) and an insulin pump having an insulin reservoir ([0112], insulin delivery system, [0115] insulin delivery system includes an infusion device containing a motor), an insulin reservoir ([0119] reservoir 50), 
where the system determines an insulin meal bolus taking into account an estimated amount of carbohydrates to be ingested ([0321] Start of a meal anticipated carbohydrate content of the meal), 
a difference between a currently sensed glucose level, and a glucose set point ([0011] calculating a difference between the current sensor glucose value and predicted sensor glucose value for the historical time period. [0375] The adjusted target glucose is used by the closed-loop control algorithm until the target glucose converges to a particular setpoint), and at least one compensation factor ([0208], Controller calculates how much insulin should be delivered to the patient as a bolus in addition to the insulin delivery value and how much should be taken away from the basal rate),  
the controller being configured to compute, for each postprandial time period ([0321], the controller can be augmented with one or more additional inputs such as a start of a meal, [0011] corresponding to a sampling period or historical time periods), 
a bolus offset value, by, if the sensed glucose level, exceeds a threshold level, determining a total insulin amount delivered value ([0188], adjustment amount is made larger or smaller depending on the amount that the integral of the measured glucose levels exceeds a threshold) by the insulin pump over the postprandial time period ([0194] optimize delivery of insulin over time to the patient)  and setting the bolus offset value, to that total insulin amount pump ([0208], Controller calculates how much insulin should be delivered to the patient as a bolus in addition to the insulin delivery value and how much should be taken away from the basal rate), 
or if the sensed glucose level, G, is less than a threshold level, GL, determining an offset between the sensed glucose level, G, and the glucose set point, and using that offset to determine the bolus offset value ([0150] If the glucose level error is negative, meaning that the present estimate of the blood glucose level is lower than the desired basal blood glucose level, then the controller 12 reduces or stops the insulin delivery depending on whether the integral component response of the glucose error is still positive), the controller being further configured to adapt the compensation factor, over time using the determined bolus offset value ([0257] the hypoglycemic excursion is corrected by modifying the PID controller to a PD control with Adaptive Proportional Gain, which is modified form of the original PID equations), in order to minimize the bolus offset value for subsequent postprandial time periods  ([0247] An alternative method of modifying the commands to compensate for the insulin delivery delay and/or the insulin clearance can be performed based on a weighted history of past insulin delivery. By giving the most recent delivery history more weight, the weighted history of the previous insulin delivered can then be subtracted from the present PID control output to yield a compensated control output).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Keenan, as applied to Claim 1, in view of Booth (US 2016/0117481) hereinafter referred to as Booth.

Regarding Claim 2, Keenan discloses the limitations of claim 1 as described above. Keenan further discloses the use of calculating a bolus that incorporates the following:
 estimated carbohydrates ([321] anticipated carbohydrate content of the meal), 
where B (U) is the total calculated bolus ([0208], Controller calculates how much insulin should be delivered to the patient as a bolus), 
CHO (g) is the estimated amount of ingested carbohydrates ([0321], anticipated carbohydrate content of the meal), 
G (mg/dl) is the measured glucose at meal time ([0474] current sensor glucose), 
Gsp (mg/dl) is the glucose set-point ([0474] Final target glucose set point), 
and ISF (mg/dl/U) is the insulin sensitivity factor, optionally omitting the second term of the equation if G is greater than some threshold level G1 value ([0150] If the glucose level error is negative, meaning that the present estimate of the blood glucose level is lower than the desired basal blood glucose level, then the controller 12 reduces or stops the insulin delivery depending on whether the integral component response of the glucose error is still positive).
While Keenan does not explicitly disclose the use of a Insulin-to-carbohydrate ratio, Keena eludes to compensating for carbohydrates with insulin requirement in light of the end User’s insulin sensitivity ([0162]).
Further Keenan does not disclose the exact following equation of the application: 

    PNG
    media_image1.png
    87
    236
    media_image1.png
    Greyscale

However, Booth explicitly teaches the use of an  (ICR (g/U)) insulin-to-carbohydrate-ratio ([0010], insulin-to-carbohydrate ratio during a time interval being determine an adjustment factor) being used to calculate a meal bolus, as well as the following equation for calculating an insulin meal bolus:

    PNG
    media_image2.png
    65
    455
    media_image2.png
    Greyscale

Where CIR is the carbohydrate to insulin ratio ([0058]).
Booth further teach an equation for a correction bolus that is as follows:

    PNG
    media_image3.png
    48
    218
    media_image3.png
    Greyscale

Where CB is correction Bolus, BG is blood glucose, BG-target is the target blood glucose and CF is the correction factor ([0059-0060]).
Keenan teaches all of the factors of the claim but does not combine. Booth teaches both equations that when combined into one and factored to incorporate an Insulin Sensitivity factor of Keenan, describes the claimed equation.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the equations of Booth, using the parameters taught by Keenan to create a tailorable meal bolus calculation. For one of ordinary skill in the art, given the finite number of identified variables and solutions, it would have been obvious to try to combine the Booth equations using the parameters of Keenan, with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success; therefore it would be the product not of innovation but of ordinary skill and common sense since all of the variables had previously been disclosed. In this instance, the fact that a combination was “obvious to try” shows that this was obvious under 103.
Regarding Claim 3, Keenan and Booth disclose the limitations of Claim 1 and Claim 2 as described above.
Keenan discloses the use of an insulin sensitivity factor in the following equation:

    PNG
    media_image4.png
    75
    141
    media_image4.png
    Greyscale

Where R(I) is instantaneous insulin response, A(k) is a proportional constant correlating to insulin clearance, W is the weight of the user’s body, DI is the for a human given a change in glucose concentration, and S(I) is the insulin sensitivity ([0167], [0174-0175]).
Keenan states that DI is a change in glucose concentration, but does not state that DI is correlated to a carbohydrate to insulin ratio.
Keenan does not disclose the exact equation of claim 3:

    PNG
    media_image5.png
    93
    190
    media_image5.png
    Greyscale

However, Booth teaches the use of incorporating a carbohydrate to insulin ratio in its determination systems, which further includes insulin sensitivity ([0049]).
It would have been obvious to one of ordinary skill in the art, at the time of the application, to manipulate the equation of Keenan to single out the sensitivity factor, correlate the constants K1 and K2 to A(k) and to incorporate the relation of DI to the carbohydrate to insulin ratio of Booth to derive the equation of claim 3; in order to determine the insulin sensitivity of the user during specific carbohydrate to insulin ratio conditions. For one of ordinary skill in the art, given the finite number of identified variables and solutions, it would have been obvious to try to combine the equation of Keenan with the parameters of Booth, with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success; therefore it would be the product not of innovation but of ordinary skill and common sense since all of the variables had previously been disclosed. In this instance, the fact that a combination was “obvious to try” shows that this was obvious under 103.

Regarding Claim 4, Keenan and Booth disclose the limitations of Claims 1, 2 and 3 as described above.
	The combination of Keenan and Booth disclose methods of calculating ISF using ICR, K constants and user weight as well as calculating a bolus using CHO, ICR, Sensed Glucose, Glucose Set Point, and ISF as shown above. These equations fail to disclose the combination of a delivered Bolus and an extra corrective bolus, as well as the following equation:

    PNG
    media_image6.png
    108
    306
    media_image6.png
    Greyscale

where Bk is a previously delivered bolus, and B*extra new* is equal to B*extra* new determined for the postprandial time period following delivery of the bolus Bk, 
or is an average or other statistical result from B*extra* new values obtained over a series of postprandial time periods, e.g. two, following delivery of the bolus Bk.
However Keenan further teaches the use of previous or historical boluses factoring into the current bolus equation ([0190] mathematical equations that predict the insulin concentration in various parts of the body knowing the history of past insulin delivery, [0247] compensate for the insulin delivery delay and/or the insulin clearance can be performed based on a weighted history of past insulin delivery ). It would have been obvious to one of ordinary skill in the art, at the time of the application, to combine the equations derived from the combination equations from Keenan and Booth in claims 2 and 3 and to incorporate a term for an initial calculated bolus and a historical bolus factor in order determine a meal Bolus with respect to historical meal bolus data. For one of ordinary skill in the art, given the finite number of identified variables and solutions, it would have been obvious to try to combine the Keenan and Booth equations (previously derived) using the parameters of Keenan, with a reasonable expectation of success. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success; therefore it would be the product not of innovation but of ordinary skill and common sense since all of the variables had previously been disclosed. In this instance, the fact that a combination was “obvious to try” shows that this was obvious under 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reilly Carlton whose telephone number is (571)272-0237. The examiner can normally be reached Monday - Friday, 08:00 - 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A.C./               Examiner, Art Unit 3791                                                                                                                                                                                         
/David J. McCrosky/              Primary Examiner, Art Unit 3791